Citation Nr: 1729667	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-14 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to his service-connected allergic rhinitis


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1987 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2014, the Veteran appeared at a Travel Board hearing before the undersigned.  A transcript of the proceeding is of record.  The Board remanded the claim in January 2015 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for sleep apnea, to include as secondary to his service-connected allergic rhinitis.
	
The Veteran was diagnosed with mild sleep apnea in a VA examination dated July 2009 shortly after separation from military service.  Prior to separation, in a retirement physical conducted November 2008, the Veteran reported difficulty sleeping during his service in Iraq and upon his return, with sleep limited to five to four hours per night.  A second sleep study was conducted in March 2011 at the VA Medical Center in Nashville, Tennessee which confirmed the diagnosis of obstructive sleep apnea.  The study also provided that the Veteran had "complained to several doctors in the Army while in service about difficulty going to sleep" and reported symptoms that were "worse after he returned from Iraq in 2005."  However, prior to the July 2009 VA examination he was never investigated for sleep disorders or sleep apnea during that time.

Pursuant to the prior remand, the Veteran was provided a VA examination in April 2015 regarding his sleep apnea.  The examiner provided an opinion that it was less likely than not that the Veteran's sleep apnea was related to service because he was not diagnosed until after separation.  No other rationale was provided despite the examiner acknowledging the Veteran's contentions of issues with sleep during service.  The examiner also commented that the Veteran had a snoring problem in service but that his Gulf War service could cause insomnia, but not sleep apnea, without commenting on whether the in-service snoring problem could have been a symptom of the sleep apnea diagnosed shortly after service.  Furthermore, the examiner did not provide any response to the Board's question as to whether the Veteran's service-connected allergic rhinitis caused or aggravated his sleep apnea. Thus, the opinion is inadequate. 

There has also been additional pertinent evidence, including VA examinations and RO rating decisions, associated with the record since the last Supplemental Statement of the Case (SSOC) issued in July 2015 that should be considered in the readjudication of this claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to the VA examiner who provided the April 2015 opinion regarding the etiology of the Veteran's sleep apnea or if unavailable, another appropriate examiner, and request addendum opinions.  The eFolder and copies of all pertinent records must be reviewed by the examiner in conjunction with the examination.

Following the review of all records, the examiner should provide an opinion clarifying the following:

(a)  Is it at least as likely as not that the Veteran's currently diagnosed sleep apnea is etiologically related to the Veteran's active service? 

The physician is directed to specifically address whether the Veteran's in-service snoring problem was at least as likely as not a symptom of the sleep apnea, diagnosed shortly after service.

(b)  If sleep apnea is not directly related to service, is it at least as likely as not that the Veteran's currently diagnosed sleep apnea is caused or aggravated by the Veteran's service-connected allergic rhinitis? 

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence.  If the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

2.  If the April 2015 examiner is no longer available or if that examiner or the AOJ finds that a new examination is necessary for either claim the Veteran should be scheduled for a VA examination.  The subsequent examiner should also be asked to answer the questions posed above.

3.  Thereafter, readjudicate the claim, with consideration of all evidence added to the record since the July 2015 SSOC.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an SSOC and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




